Citation Nr: 0905430	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2008 Order, the 
Court endorsed a September 2008 joint motion for remand, 
which vacated the November 2006 Board decision that denied 
service connection for a respiratory condition (claimed as a 
lung condition), and remanded this matter for compliance with 
the instructions in the joint motion.  

In November 2006, this matter came before the Board on appeal 
from a July 2003 rating decision from the RO which denied 
service connection for a respiratory condition.  

The Veteran submitted a December 2008 letter from a private 
physician.  He also submitted a waiver of RO consideration.  
The Board may proceed.  See 38 C.F.R. § 20.1304(c) (2008) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the Board must remand this case for further 
development.  

The VA has a duty to afford a claimant a medical examination 
or obtain a medical opinion when such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Id.  To establish elements one 
and three, competent evidence must indicate the existence of 
a disability or recurrent symptoms of a disability and show 
that the disability or recurrent symptoms of a disability 
"may be associated" with service.  Id.

In February 1955, less than two years after discharge from 
service, the Veteran applied for VA hospital treatment due to 
the symptoms of shortness of breath and extreme nauseousness.  
A VA physician reported that March 1955 chest x-rays showed 
small calcified nodules in both of the Veteran's lung fields 
and in the hilar zones.  The physician concluded that these 
nodules represented healed histoplasmosis.  At that time, the 
Veteran reported to have been refused employment due to these 
nodules.  In a letter dated March 1955, another VA physician 
opined that the nodules were of "no immediate significance" 
and had "no bearing on [the Veteran's] future health or 
well-being."  

His private treatment records show some ongoing respiratory 
problems.  A June 2003 echocardiography report noted the 
Veteran suffered from exertional shortness of breath.  A 
March 2004 x-ray report showed that his lungs were clear 
except for small scattered, calcified granulomas.  The report 
indicated that the bony structures and soft tissues were 
unremarkable.  The report also provided that there was "no 
definite active chest disease."  A November 2008 letter from 
a private physician indicated that the Veteran has suffered 
from bronchitis, pneumonia, wheezing and shortness of breath 
for many years.  These records show the existence of 
recurrent symptoms of a possible disability.  

The Veteran contends that he developed a respiratory 
condition in service, during the Korean Conflict.  He also 
states that while in Korea he did not seek treatment for his 
lung problems because no doctor was located near his 
location.  He provides that while in service he experienced 
pneumonia symptoms in the spring of 1952, lung congestion in 
the summer of 1952, and a severe cold in the winter of 1952.  
Furthermore, the Veteran asserts he has never passed a 
physical examination for employment when a chest x-ray is 
required.  The Veteran is competent to report his 
observations regarding the symptoms he experienced in 
service, specifically his shortness of breath, pneumonia 
symptoms, lung congestion, and cold symptoms.  He is also 
competent to report his experiences of not passing numerous 
chest x-ray examinations after discharge from service.  

The record is inadequate to decide the case.  The Veteran is 
competent to report the symptoms he has experienced and the 
medical records show recurrent complaints of shortness of 
breath.  The Veteran's competent lay statements also indicate 
that these symptoms may be associated with service.  This 
evidence is sufficient to trigger the requirement of a VA 
examination.  See McLendon, supra.  The Board finds that a VA 
examination and opinion would be helpful to determine the 
Veteran's current diagnosis and whether it is at least as 
likely as not related to the complaints of a disease, injury 
or event in service.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine (1) the diagnosis 
of any respiratory condition(s) which may 
be present, and (2) whether any such 
respiratory condition is as likely as not 
etiologically related to a disease, injury 
or event in service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2. Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran should 
be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until further notice.  However, the 
Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

